Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                Nos. 04-21-00379-CR, 04-21-00380-CR

                                      EX PARTE Carlos RIVAS

                      From the 187th Judicial District Court, Bexar County, Texas
                         Trial Court Nos. 2016CR9547-W3, 2016CR9548-W2
                                Honorable Steve Hilbig, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: October 27, 2021

DISMISSED FOR WANT OF JURISDICTION

           Appellant, proceeding pro se, seeks to appeal the denial of his post-conviction application

for writ of habeas corpus filed pursuant to article 11.07. See TEX. CODE CRIM. PROC. ANN. art.

11.07, § 3(a). Under the exclusive procedure outlined in article 11.07, only the convicting trial

court and the Court of Criminal Appeals have jurisdiction to review the merits of a post-conviction

habeas petition; there is no role for the intermediate courts of appeals in the statutory scheme. Id.

art. 11.07, § 5 (providing “[a]fter conviction the procedure outlined in this Act shall be exclusive

and any other proceeding shall be void and of no force and effect in discharging the prisoner”).

Only the Court of Criminal Appeals has jurisdiction to grant post-conviction release from

confinement for persons with a felony conviction. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3;

Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993); In re Stone, 26 S.W.3d 568, 569
                                                                    04-21-00379-CR, 04-21-00380-CR


(Tex. App.—Waco 2000, orig. proceeding). The intermediate courts of appeals have no

jurisdiction over post-conviction writs of habeas corpus in felony cases. Bd. of Pardons & Paroles

ex rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App.

1995) (orig. proceeding); see In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio

1998, orig. proceeding); Ex parte Ngo, No. 02-16-00425-CR, 2016 WL 7405836, at *1 (Tex.

App.—Fort Worth Dec. 22, 2016) (mem. op., not designated for publication) (appeal dismissed

for lack of jurisdiction).

        On September 10, 2021, we ordered appellant to show cause in writing why this appeal

should not be dismissed for want of jurisdiction. Appellant did not respond to our order.

Accordingly, we dismiss this appeal for want of jurisdiction.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-